Case 5:19-cv-00036-RWS Document 321 Filed 05/06/20 Page 1 of 1 PageID #: 10410




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 TEXARKANA DIVISION

 MAXELL LTD.,                                     §
                                                  §
                                                  §   CIVIL ACTION NO. 5:19-CV-00036-RWS
                 Plaintiff,                       §
                                                  §
 v.                                               §
                                                  §
 APPLE INC,                                       §
                                                  §
                 Defendant.                       §


                                            ORDER
        The Court hereby SETS Apple’s Motion to Compel Complete Responses to Interrogatory

 Nos. 6, 10, 12, 17 and 19 (Docket No. 224) and Apple’s Motion for Protective Order (Docket No.

 228) for a telephonic hearing on Thursday, May 14, 2020 at 10 a.m. before the undersigned. To
     . the telephonic hearing, it is
 manage

        ORDERED that, although any counsel of record may attend the telephonic hearing, for

 each motion, each party shall designate one attorney only to argue, present evidence and respond

 to any questions. It is further

        ORDERED that the parties shall circulate dial-in conference call information at least 24

 hours prior to the conference.    The parties shall jointly email the dial-in information to

 Melissa_Keech@txed.uscourts.gov.

         So ORDERED and SIGNED this 6th day of May, 2020.




                                                          ____________________________________
                                                          ROBERT W. SCHROEDER III
                                                          UNITED STATES DISTRICT JUDGE
